DETAILED ACTION
Claim Status
This Office Action is in response to claims filed with RCE on 11/18/2020.
Claims 1, 3-4, 7-18 and 20-24 are pending and claims 2 and 5-6 and 19 are canceled.
Claims 1, 3-4, 7-18 and 20-24 have been examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 101, Applicant is of the opinion that that the amendments overcome this rejection and add no new matter.
Examiner fully considers Applicant’s position, but respectfully disagree because the claimed invention including the amended language did not add meaningful limitation and continue to be directed to an abstract idea without significantly more.  Therefore, Examiner sustains the rejection.

With respect to rejection of claims under 35 U.S.C. 112 (a), Applicant is of the opinion that the amendments overcome this rejection and add no new matter.
Examiner fully considers Applicant’s position, but respectfully disagree because claims 1, 3-4, 7-18 and 20-24 continue to be rejected as failing to comply with the written description requirement as the claims contains subject matter which was not described in the specification in 
Further, Examiner notes that Applicant did not provide proper evidence to rebut the rejections rendered in the last Office Action.  Therefore, Examiner sustains the rejection.

With respect to rejection of claims under 35 U.S.C. 112 (b), Applicant is of the opinion that the amendments overcome this rejection and add no new matter.
Examiner fully considers Applicant’s position, but respectfully disagree and considers the argument in regards to new matter as moot since the claim rejection rendered under 35 U.S.C. 112 (b) is based on the claims being indefinite.  Further claims 10, 15 and 20-24 continue to be indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Therefore, Examiner sustains the rejection.

With respect to rejection of claims under 35 U.S.C. 103, Applicant is of the opinion that amended claim 1 is patentably distinguishable over the cited art for at least the reason that it recites, for example, “receiving, at a first media player device associated with a first user device comprising an entitlement resource coordinator (ERC), a plurality of fractional entitlements from a plurality of second user devices associated with a plurality of second users, wherein receiving the plurality of fractional entitlements from the plurality of second user devices comprises receiving the plurality of fractional entitlements from a plurality of entitlement resource agents (ERAs) associated with the plurality of second user devices, and wherein receiving the plurality of fractional entitlements from the plurality of second user devices comprises receiving the plurality of fractional entitlements from the plurality of second user devices over a first communication interface; combining, at the first media player device associated with the first user device, the plurality of fractional entitlements into a whole entitlement, wherein combining the plurality of fractional entitlements into the whole entitlement comprises, determining, before combing the plurality of fractional entitlements into the whole entitlement, that the plurality of second user devices are in a proximity of at least one of the following: the first media player device associated with the first user device and the first user device; retrieving, by the first media device associated with the first user device using the whole entitlement, a key associated with a content item over a second communication interface, the second communication interface being different from the first communication interface, wherein retrieving, using the whole entitlement, the key associated with the content item comprises: sending, by the first media device, the whole entitlement to a service provider along with a request to view the content item over the second communication interface, and receiving, by the first media device in response to sending the whole entitlement along with the request to view the content item, the key to decrypt the content item over the second communication interface”. Amended Claims 20 and 24 each include a similar recitation. Support for the amendments can be found at least in paragraphs [0012]-[0015] of the specification.  In contrast, Zhu does not teach or suggest the aforementioned recitations. For example, at block 404, of Zhu, a digital rights management (DRM) module 216 is executed by a client device to obtain partial licenses 312-316 from a plurality of license authorities 108(1), 108(h). (See paragraph [0049]). Zhu’s DRM module 216 first examines content 110 to find addresses 322 of license authorities 108(1), 108(h) that provide partial licenses 312-316. (See paragraph [0049]). Zhu’s DRM module 216 then requests that each of license authorities 108(1), 108(h) provide the respective partial licenses 312-316. (See paragraph [0049]). In Zhu, partial licenses 312-316 are provided by the respective license authorities 108(1), 108(h) in a variety of ways. (See paragraph [0049]). For example, in Zhu, license authority 108(1) stores partial license 314 and provides partial license 314 when requested. (See paragraph [0049]). In another example in Zhu, license authority 108(h) generates partial licenses 316, 318 from data that was provided to license authority 108(h). (See paragraph [0049]).  At block 406 of Zhu, DRM module 216 is executed to form a formal license 206 from plurality of partial licenses 312-316. (See paragraph [0050]). Zhu’s formal license 206 is formed by DRM module 216 by combining plurality of partial licenses 312-316. (See paragraph [0050]). In Zhu, each partial license 312-316 provides a portion of formal license 206. (See paragraph [0050]). In Zhu, each partial license is supplied through use of a (k, m) threshold secret sharing scheme that is used to divide and recover formal license 206. (See paragraph [0050]). In Zhu, utilizing the (k, m) threshold secret sharing scheme, even though k partial licenses are combinable to form the formal license, the partial licenses do not reveal information regarding the formal license even when k-1 or fewer partial licenses are combined. (See paragraph [0050]). At block 408 of Zhu, the formal license is bound to the client device such that the formal license may be utilized by that client device 104 alone. (See paragraph [0050]). Thus, in Zhu, the formal license is further protected against unauthorized formation. (See paragraph [0050]).  Hence, Zhu merely discloses obtaining partial license from multiple licensing authorities, forming a formal license from the multiple partial licenses and binding the formal license to a one device. Nowhere does Zhu suggest or disclose: (a) receiving, at a first media player device associated with a first user device having an ERC, fractional entitlements from second user devices associated with second users; (b) that receiving the fractional entitlements from the plurality of second user devices includes receiving the fractional entitlements from ERAs associated with the second user devices; or (c) that receiving the fractional entitlements from the second user devices includes receiving the fractional entitlements from the second user devices over a first communication interface.  In addition, Zhu does not suggest or disclose: (d) combining, at the first media player device associated with the first user device, the fractional entitlements into a whole entitlement; or (e) that combining the fractional entitlements into the whole entitlement includes determining, before combing the fractional entitlements into the whole entitlement, that the second user devices are in a proximity of at least one of the first media player device associated with the first user device or the first user device.  Moreover, Zhu does not suggest or disclose: (f) retrieving, by the first media device associated with the first user device using the whole entitlement, a key associated with a content item over a second communication interface, the second communication interface being different from the first communication interface; or (g) that retrieving, using the whole entitlement, the key associated with the content item includes: (i) sending, by the first media device, the whole entitlement to a service provider along with a request to view the content item over the second communication interface, and (ii) receiving, by the first media device in response to sending the whole entitlement along with the request to view the content item, the key to decrypt the content item over the second communication interface.  Moreover, Hartung, Rijnsoever, and Park do not overcome Zhu’s deficiencies as they do not suggest or disclose the aforementioned recitations, nor does the Examiner contends that they do.  Combining Zhu with Hartung, Rijnsoever, and Park would not have led to the claimed subject matter because Zhu, Hartung, Rijnsoever, and Park either individually or in combination, at least do not disclose or suggest “receiving, at a first media player device associated with a first user device comprising an entitlement resource coordinator (ERC), a plurality of fractional entitlements from a plurality of second user devices associated with a plurality of second users, wherein receiving the plurality of fractional entitlements from the plurality of second user devices comprises receiving the plurality of fractional entitlements from a plurality of entitlement resource agents (ERAs) associated with the plurality of second user devices, and wherein receiving the plurality of fractional entitlements from the plurality of second user devices comprises receiving the plurality of fractional entitlements from the plurality of second user devices over a first communication interface; combining, at the first media player device associated with the first user device, the plurality of fractional entitlements into a whole entitlement, wherein combining the plurality of fractional entitlements into the whole entitlement comprises determining, before combing the plurality of fractional entitlements into the whole entitlement, that the plurality of second user devices are in a proximity of at least one of the following: the first media player device associated with the first user device and the first user device; retrieving, by the first media device associated with the first user device using the whole entitlement, a key associated with a content item over a second communication interface, the second communication interface being different from the first communication interface, wherein retrieving, using the whole entitlement, the key associated with the content item comprises: sending, by the first media device, the whole entitlement to a service provider along with a request to view the content item over the second communication interface, and receiving, by the first media device in response to sending the whole entitlement along with the request to view the content item, the key to decrypt the content item over the second communication interface,” as recited by amended Claim 1.
Examiner fully considers Applicant’s position, but respectfully disagree and considers the argument moot as the claims have been amended and the prior arts used to reject the instant claims have changed.  However, Zhu discloses,
FIG. 1 is an illustration of an exemplary implementation in which a DRM system 100 is shown that employs a PLI in a peer-to-peer network. The DRM system 100 includes a content publisher 102 that is communicatively coupled to a client device 104 over a network 106. A plurality of license authorities 108(h) are also communicatively coupled to the network 106. The client device 104, content publisher 102, and plurality of license authorities’ 108(h) each represent a node in the network 106. A node may be thought of as a connection point to transmit data, such as a redistribution point that provides data to other nodes and/or an end point that is a destination and/or source of data.
The network 106 is configured as a peer-to-peer network. A peer-to-peer network allows nodes of the network 106 to access shared resources located on each of the nodes, i.e. the client device 104, the content publisher 102, and the plurality of license authorities 108(h). Examples of peer-to-peer networks, have been known and used in the past, include the following:
At block 318, each license authority 108(1), 108(h) is configured to provide one or more of the partial licenses 312-316. For example, the license module 116, when executed by the content publisher may form one or more transmissions that include the data generated at block 310. The license authorities 108(1), 108(h) may utilize the transmissions to generate the respective partial licenses 312-316 by executing the respective license modules 118(1), 118(h). License authority 108(1), for instance, may execute the license module 118(1) to generate the partial license 312 from data received in a transmission from the content publisher 102. Likewise, license authority 108(h) may execute the license module 118(h) to generate partial licenses 314, 316 from data received from the content publisher 102. Thus, the one or more transmissions may be utilized to configure the license authorities 108(1), 108(h) to generate the partial licenses 312-316. The partial licenses 312-316 are combinable to form the formal license 206, which is described in greater detail in relation to FIG. 4.
FIG. 4 is a flow diagram depicting a procedure 400 of an exemplary implementation in which a formal license is formed from the partial licenses 312-316 of FIG. 3 to output content 110. At block 402 a request is received to play the content 110. The content 110, for example, may be received by the client device 104 over the network 106 of FIG. 1 from the content publisher 102. The client device 104 executes the content player 122 to output the content 110, such as to play a song, display a picture, display a movie, and so forth. The content player 122 may provide a user-interface to receive commands from a user, such as to play content, select content, control output of the content (e.g. fast forward, pause, and rewind), and so on.
When the content player 122 receives a request to output the content 110, the DRM module 216 is initiated by the content player 122 to provide access to the content. The DRM module 216 is part of the PLI to provide digital rights management of the content 110. The digital rights of the content 110 are supplied in the formal license 206 of FIG. 3. Therefore, to provide access to the content 110, the DRM module 216, when executed by the client device 104, forms the formal license so that the content player 122 may output the content 110.
At block 404, for example, the DRM module 216 is executed by the client device to obtain the partial licenses 312-316 from the plurality of license authorities 108(1), 108(h). The DRM module 216, for instance, may first examine the content 110 to find the addresses 322 of license authorities 108(1), 108(h) that provide the partial licenses 312-316. The DRM module 216 may then request that each of the license authorities 108(1), 108(h) provide the respective partial licenses 312-316. The partial licenses 312-316 may be provided by the respective license authorities 108(1), 108(h) in a variety of ways. For example, license authority 108(1) may store the partial license 314 and provide the partial license 314 when requested. In another example, license authority 108(h) may generate partial licenses 316, 318 from data that was provided to the license authority 108(h) at block 318 of FIG. 3.
At block 406, the DRM module 216 is executed to form the formal license 206 from the plurality of partial licenses 312-316. The formal license 206 may be formed by the DRM module 216 by combining the plurality of partial licenses 312-316. In one implementation, each partial license 312-316 provides a portion of the formal license 206. In another implementation, each partial license may be supplied through use of a (k, m) threshold secret sharing scheme that is used to divide and recover the formal license 206. Utilizing the (k, m) threshold secret sharing scheme, even though k partial licenses are combinable to form the formal license, the partial licenses do not reveal information regarding the formal license even when k−1 or fewer partial licenses are combined. At block 408, the formal license is bound to the client device such that the formal license may be utilized by that client device 104 alone. Therefore, the formal license is further protected against unauthorized formation as will be described in greater detail in relation to FIGS. 5-7.
At block 504, a formal license is generated for the content, which may be utilized by a consumer to play the encrypted content. The formal license contains a decryption key to unlock the encrypted content of block 502 and access rules that a consumer, i.e. the owner of the formal license, has to interact with the content. The access rules may include access rights for a particular consumer, such as a time period during which the content may be accessed, the manner in which the content may be accessed, and so on. The access rules may be expressed in the formal license utilizing a variety of languages, such as XRML (extensible Rights Markup Language), XACML (extensible Access Control Markup Language), ODRL (Open Digital Rights Language), and the like.
At block 626, the formal license is bound to the client device that is executing the content player. For example, the formal license may be encrypted with a key that is related to the specific hardware of the node p that generated the formal license, such as a globally unique identifier (GUID) of a network access card. Thus, the formal license is an individualized license that can be used only by the node p, i.e. the client device. The formal-license may be stored in the client device for future access, such that the formal license is not generated each time the content is to be output by the content player. At block 606, the DRM module checks the access rules in the formal license and plays the content.” (In at least Pars. 24-25, 45, 56, 78)
Therefore, given the broadest reasonable interpretation of the claim in light of Applicant’s Specification before the effective filing date of the claimed invention, Zhu discloses 
“receiving, at a first media player device (content player) associated with a first user device comprising an entitlement resource coordinator (ERC) of the media player device, a plurality of fractional entitlements from a plurality of second user devices associated with a plurality of second users, wherein receiving the plurality of fractional entitlements from the plurality of second user devices comprises receiving the plurality of fractional entitlements from a plurality of entitlement resource agents (ERAs) (license modules) associated with the plurality of second user devices, and wherein receiving the plurality of fractional entitlements from the plurality of second user devices comprises receiving the plurality of fractional entitlements from the plurality of second user devices over a first communication interface: combining, at the first media player device associated with the first user device, the plurality of fractional entitlements into a whole entitlement (formal-license), retrieving, by the first media device associated with the first user device using the combined whole entitlement, a key associated with a content item over a second network, the second network being different from the first network, wherein the processing device being operative to retrieve the key associated with the content item comprises the processing device being operative to; decrypting, by the first media device, the content item with the retrieved key; and displaying, by the first media device, the decrypted content item on a display device associated with the first user device.”
Zhu does not explicitly discloses sending, by the first media device, the whole entitlement to a service provider along with a request to view the content item over the second communication interface; receiving, by the first media device, in response to sending the whole entitlement along with the request to view the content item, the key to decrypt the content item over the second communication interface.  Hartung discloses,
“According to another preferred embodiment, the recipient device generates for the aforementioned indication usage rights being a subset of the defined usage rights, in the following called received usage rights, and communicates them as aforementioned indication to the user device. Alternatively to the implementation mentioned before, the received usage rights can be applied until the expiry of the temporal restriction and the abolishing of the restriction in consequence of the indication can then be performed when the temporal restriction expires. This alternative can be of advantage if an abolishment of the restriction of the first usage rights is not permitted and the received usage rights exceed the restricted first usage rights, e.g. when the first usage rights are blocked and the received usage rights comprise e.g. a usage permission for viewing of the content at a display of the user device. Thus, in a time interval ranging from the reception of the received usage rights until the expiry of the temporal restriction usage according to the received usage rights exceeding the restricted first usage rights is possible at the user device, i.e. according to the present example the content can be viewed during the time interval at a display of the user device according to the received usage rights whereas no usage of the content at the user device would be possible according to the blocked first usage rights. In case, the received usage rights do not exceed or equal the restricted first usage rights, the user device may continue to apply the restricted first usage rights for the usage of the content during said time interval. A check may be performed by the user device after the reception of the received usage rights to verify if the received usage rights exceed the restricted first usage rights and based on the result of the check to apply either received usage rights or the restricted first usage rights during the time interval.
Also the usage rights defined at the user device D1 can be communicated via the interface IF12. In case a rights issuer authorization by a rights server DS is required, the defined usage rights can be communicated to the rights server DS via interface IF1S. Communication between the rights server DS and the recipient device D2 for a rights issuer authorization can be performed via interfaces IFS2 as explained e.g. in conjunction with FIG. 1 and interfaces IFS2 and IF2S as explained in conjunction with FIG. 2.” (In at least Pars. 29, 118)
Therefore, given the broadest reasonable interpretations of the claims in light of the Applicant’s Specification, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the request received to play a content by a content player at the user device of the content received with decryption key (Fig. 6; Pars. 47, 56, 67) of Zhu in view of sending the whole entitlement to a service provider along with a request to view the content item over the second communication interface (Fig. 4; Pars. 30, 118-119); receiving, in response to sending the whole entitlement along with the request to view the content item, the key to decrypt the content item over the second communication interface (Figs. 3; Pars. 20, 24, 100, 104, 113, 107, 124) of Hartung in order to validate the combined license for the requested content before accessing the content (Zhu, Par. 67) and to authorize the right to use a requested consumable content (Hartung, Par. 118).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Zhu nor Hartung explicitly discloses wherein combining the plurality of fractional entitlements into the whole entitlement comprises determining, before combing the plurality of fractional entitlements into the whole entitlement, that the plurality of second user devices are in a proximity of at least one of the following: the first media player device associated with the first user device and the first user device.  Van Rijnsoever discloses,
All stray licenses for a given content item are determined. This may be done for some or all content items of the system on a regular or periodic basis, e.g. on request or after a predetermined time/use interval, at a predetermined interval of time and/or at a predetermined number of accesses to a content item, when a device is connected, when a user requests access to a content item, and/or when a user wants to purchase an additional license.
The determination may be done quite simply and efficiently by searching for all licenses in the system that has the same ID number as the given content item. In FIG. 3 b, the determination of relevant licenses for all present content items (C1, C4) would provide L1,1 and L1,2 for content item C1 (using ID1) and L4,1 and L4,2 for content item C4 (using ID4). Using the above criteria only L1,2 would be identified or designated as a stray license for content item C1 since D2 does not have C1 stored (and L1,2 allows complete consumption) while L4,2 would be a stray license for content item C4 even though C4 and L4,2 are stored on the same device, since L4,2 does not specify the right to complete consumption of C4.
FIG. 5 schematically illustrates an exemplary system comprising devices and persons forming an authorized domain (AD) and working according to the present invention. Shown is network (508) that enables communication between a number of devices e.g. in a household.  Devices in the example are a television set (504), a digital video system (510), a music set (509) and a portable device (507) that are in wireless (and in this particular example short-range) communication with the network (508) via a wireless access point (506). Further schematically shown is a user/person (103).
In this example, an Authorized Domain (100) has the user (103) bound to it in addition to the television set (504), the digital video (510), the music set (509), and the portable device (507) and a number of content items (not shown) where one or more of the devices act as described in connection with FIGS. 3 a, 3 b, 3 c and 4 thereby providing re-use of stray licenses.” (In at least Pars. 51-52, 51-62)
Therefore, given the broadest reasonable interpretations of the claims in light of the Applicant’s Specification, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the combined partial license (formal-license) of the list of license authorities that identifies which nodes of the network are configured as license authorities capable of providing one or more partial licenses utilized by the content player to form the formal license for the requested content (Pars. 35, 68, 77-78) of Zhu, Hartung in view of wherein combining the plurality of fractional entitlements into the whole entitlement comprises determining, before combing the plurality of fractional entitlements into the whole entitlement, that the plurality of second user devices are in a proximity of at least one of the following: the first media player device associated with the first user device and the first user device (Abstract, Figs. 1-3a-c, 5; Pars. 15-16, 34, 41, 46, 51-57, 61-62) of Van Rijnsoever in order to check the access rules in the combined partial license (formal-license) before playing associated content (Zhu, Par. 78) and to replicate contents by client devices from contents stored by any nodes of a network in which contents may become highly redundant in a peer-to-peer network resulting in increased reliability and availability that effectively reduce operational cost of providing content by content publisher and thus may be utilized by a wide variety of users, e.g. a wide variety of content publishers and/or client devices (Van Rijnsoever, Pars. 31, 56, 52, 66).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 7-18 and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1, 3-4, 7-18 are directed to a method (Process).  Claims 20-23 are directed to a device (Machine).  Claim 24 is directed to a non-transitory computer readable medium (Article of Manufacture).  Therefore, these claims fall within the four statutory categories of invention.
The claims recite content access based on combining entitlements, which is an abstract idea.  Specifically, the claims recite “receiving, at a first user comprising an entitlement resource coordinator (ERC), a plurality of fractional entitlements from a plurality of second user, wherein receiving the plurality of fractional entitlements from the plurality of second user comprises receiving the plurality of fractional entitlements from a plurality of entitlement resource agents (ERAs) associated with the plurality of second user, and wherein receiving the plurality of fractional entitlements from the plurality of second user comprises receiving the plurality of fractional entitlements from the plurality of second user over a first communication; combining, at the first user, the plurality of fractional entitlements into a whole entitlement, wherein combining the plurality of fractional entitlements into the whole entitlement comprises determining, before combing the plurality of fractional entitlements into the whole entitlement, that the plurality of second user are in a proximity of at least one of the following: the first associated with the first user and the first user; retrieving, using the whole entitlement, a key associated with a content item over a second communication, the second communication being different from the first communication, wherein retrieving, using the whole entitlement, the key associated with the content item comprises: sending the whole entitlement to a service provider along with a request to view the content item over the second communication, and receiving, in response to sending the whole entitlement along with the request to view the content item, the key to the content item over the second communication; and displaying the content item on a display associated with the first user.” which is grouped within the “Certain Methods of Organizing Human Activity/Mathematical Concept” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationship (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involves combining entitlements (licenses/rights) of a plurality of fractional entitlements based on proximity in to a whole entitlement by a resource coordinator to retrieve a key in order to access a content.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “first media player device associated with the first user device,” “second user devices,” “first communication interface,” “second communication interface” and “display device associated with the first user device” merely use a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment.  Specifically, the “first media player device associated with the first user device,” “second user devices,” “first communication interface,” “second communication interface” and “display device associated with the first user device” perform the steps or functions of “receiving, at a first user comprising an entitlement resource coordinator (ERC), a plurality of fractional entitlements from a plurality of second user, wherein receiving the plurality of fractional entitlements from the plurality of second user comprises receiving the plurality of fractional entitlements from a plurality of entitlement resource agents (ERAs) associated with the plurality of second user, and wherein receiving the plurality of fractional entitlements from the plurality of second user comprises receiving the plurality of fractional entitlements from the plurality of second user over a first communication; combining, at the first user, the plurality of fractional entitlements into a whole entitlement, wherein combining the plurality of fractional entitlements into the whole entitlement comprises determining, before combing the plurality of fractional entitlements into the whole entitlement, that the plurality of second user are in a proximity of at least one of the following: the first associated with the first user and the first user; retrieving, using the whole entitlement, a key associated with a content item over a second communication, the second communication being different from the first communication, wherein retrieving, using the whole entitlement, the key associated with the content item comprises: sending the whole entitlement to a service provider along with a request to view the content item over the second communication, and receiving, in response to sending the whole entitlement along with the request to view the content item, the key to the content item over the second communication; and displaying the content item on a display associated with the first user.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  The additional element of “key to decrypt, decrypting the content item with the retrieved key and decrypted content” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, first media player device associated with the first user device,” “second user devices,” “first communication interface,” “second communication interface” and “display device associated with the first user device” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of content access based on entitlements.  As discussed above, taking the claim elements separately, the “first media player device associated with the first user device,” “second user devices,” “first communication interface,” “second communication interface” and “display device associated with the first user device” performs the steps or functions of “receiving, at a first user comprising an entitlement resource coordinator (ERC), a plurality of fractional entitlements from a plurality of second user, wherein receiving the plurality of fractional entitlements from the plurality of second user comprises receiving the plurality of fractional entitlements from a plurality of entitlement resource agents (ERAs) associated with the plurality of second user, and wherein receiving the plurality of fractional entitlements from the plurality of second user comprises receiving the plurality of fractional entitlements from the plurality of second user over a first communication; combining, at the first user, the plurality of fractional entitlements into a whole entitlement, wherein combining the plurality of fractional entitlements into the whole entitlement comprises determining, before combing the plurality of fractional entitlements into the whole entitlement, that the plurality of second user are in a proximity of at least one of the following: the first associated with the first user and the first user; retrieving, using the whole entitlement, a key associated with a content item over a second communication, the second communication being different from the first communication, wherein retrieving, using the whole entitlement, the key associated with the content item comprises: sending the whole entitlement to a service provider along with a request to view the content item over the second communication, and receiving, in response to sending the whole entitlement along with the request to view the content item, the key to the content item over the second communication; and displaying the content item on a display associated with the first user.”  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of content access based on entitlements.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).  Further, the additional element of “key to decrypt, decrypting the content item with the retrieved key and decrypted content” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the claim is not patent eligible.
Dependent claims 2-18 and 21-23 further describe the abstract idea of content access based on entitlements.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
		(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	 
	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
		The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 
	 
Claims 1, 3-4, 7-18 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “retrieving, by the first media device associated with the first user device, using the whole entitlement, a key associated with a content item over a second communication interface…”  Although the Applicant’s Specification discloses,
“As noted above, the processor 50 operates communication interfaces 62 to receive fractional entitlements. The processor then is able to combine at least some of the received fractional entitlements into a whole entitlement. Various ways of combining the at least some of the received fractional entitlements into a whole entitlement are discussed in detail below. Once the processor 50 has the combined whole entitlement, the processor retrieves a key on the basis of the combined whole entitlement, using techniques known in DRM (digital rights management) and/or CA (conditional access), or other appropriate methods known to persons of skill in the art. The retrieved key can then be used to decrypt a content item. Once decrypted, the content item may then be viewed.
The backend 460 determines whether access criteria for viewing desired content have been meet. For example, if five fractional entitlements are needed to enable viewing, and only four are available, then the access criteria for viewing have not been met. Alternatively, the ERC 430 may be able to make a local decision regarding access, if the ERC 430 is supported by a secure system (such as the hardening mentioned above). The ERC 430 is typically comprised on the device 410 that receives content and performs decryption and decompression of encrypted compressed received content, before outputting the content to a display, such as display 90 of FIG. 1.” (PGPub, Par. 32)
The Applicant’s Specification does not describe how the whole entitlement is used in retrieving a key associated with a content item over a second communication interface by the first media device associated with the first user device.  The claim recites functional language but does not describe an algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention (lack of algorithm or steps for performing the function). (See In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 9-10 and 23 are also rejected based on the same rational as Applicant’s Specification does not describe an algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention.
Claims 20 and 24 are also rejected based on the same rational as each recites similar language.
Claims 3-4, 7-18 and 21-23 rejected as each depend on claims 1 and 20.
Claim 1 recites “wherein retrieving, using the whole entitlement, the key associated with the content item comprises: sending, by the first media device, the whole entitlement to a service provider along with a request to view the content item over the second communication interface, and receiving, by the first media device, in response to sending the whole entitlement along with the request to view the content item, the key to decrypt the content item over the second communication interface; decrypting, by the first media device,  the content item to with the retrieved key; and displaying, by the first media device, the decrypted content item on a display device associated with the first user device.”  However, claim language is not found in the Applicant Specification. (See MPEP 2161.01)
Claims 20 and 24 are also rejected based on the same rational as each recites similar language.
Claims 3-4, 7-18 and 21-23 rejected as each depend on claims 1 and 20.
Claim 16 recites “prior to combining, the plurality of fractional entitlements into the whole entitlement, performing a non-spoofable authentication of at least one of the plurality of second devices that is associated with at least one of the fractional entitlements which is to be combined.”  Although the Applicant’s Specification discloses,
“DRM/CA may be implemented either locally or in the cloud, depending on where the fractional entitlements are stored. Non-spoofable authentication and proximity/location of the device that is associated with the fractional entitlements may typically be provided by the DRM/CA systems in order to provide for a minimal security level. For example, before a fractional entitlement may be used, a check might be performed to ensure that the device, such as device 20, with which the fractional entitlement to be used is associated, is in proximity of one of: the second device 40; the DVR, such as DVR 220; and a remote display (as opposed to a local display, such as display 90).” (PGPub, Par. 34)
The Specification does not describe how the processor performs a non-spoofable authentication of at least one device that is associated with at least one of the fractional entitlements which is to be combined.  The claim recites functional language but does not describe an algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 15 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recite the terms “pre-defined amount of time” which is relative term that renders the claim indefinite.  The term “pre-defined amount of time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims has been rendered indefinite by the use of the term.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 15 recites “…the whole entitlement that is associated with an entitlement to services provided in addition to the content item.”  However, none of the proceeding claims recites providing service in addition to the content item.  Therefore, the scope of the claim is unclear.  (See In re Zletz
Claim 20 recites “the plurality of ERAs located on a plurality of second devices, the second network being different from the first network,” which are limitation directed to second devices and second network.  However, claim 20 is directed to a first device.  It is unclear if the claim is directed to a first device or in combination with second network/second devices.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 21, 24 are also rejected based on the same rational as each recite limitations directed to networks.
Claims 21-23 are also rejected as each depend on claim 20.
Claim 20 recites “A first media player device comprising: a memory device; and a processing device coupled to the memory, device wherein the processing device is operative to:… wherein the processing device being operative to… the processing device being operative to…”  These claim elements imply that the “processing device” comprises itself (circular reasoning), rendering the scope of the claims unclear.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 23 is also rejected based on the same rational.
Claims 21-23 are also rejected as each depend on claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-17 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2005/0080746), Hartung et al. (US 2007/0079381) in view of Van Rijnsoever et al. (US 2009/0077667).
With respect to claims 1, 20 and 24, Zhu discloses a method, a first media player device and a non-transitory computer readable medium storing instructions which when executed perform a method comprising:
a memory device ; and a processing device coupled to the memory device (Figs. 2-4; Pars. 35-36, 41),
wherein the processing device is operative to:
receiving, at a first media player device (content player) associated with a first user device comprising an entitlement resource coordinator (ERC) of the media player device, a plurality of fractional entitlements from a plurality of second user devices associated with a plurality of second users, wherein receiving the plurality of fractional entitlements from the plurality of second user devices comprises receiving the plurality of fractional entitlements from a plurality of entitlement resource agents (ERAs) (license modules) associated with the plurality of second user devices, and wherein receiving the plurality of fractional entitlements from the plurality of second user devices comprises receiving the plurality of fractional entitlements from the plurality of second user devices over a first communication interface (Figs. 3-4, 6-8; Pars. 9, 24-34, 38-40, 47-50, 66, 74-77, 83):
combining, at the first media player device associated with the first user device, the plurality of fractional entitlements into a whole entitlement (formal-license) (Figs. 4-7; Pars. 6, 8, 9, 32, 44-45, 50, 53, 56, 67, 74, 77, 81-83),
retrieving, by the first media device associated with the first user device using the combined whole entitlement, a key associated with a content item over a second network, the second network being different from the first network, wherein the processing device being operative to retrieve the key associated with the content item comprises the processing device being operative to (Figs. 4-5; Pars. 8-9, 31-33, 35, 43, 56-67, 78);
decrypting, by the first media device, the content item with the retrieved key (Figs. 2-3; Pars. 9, 32, 35, 43, 56-57); and
displaying, by the first media device, the decrypted content item on a display device associated with the first user device (Figs. 3-4, 6; Pars. 6, 22, 34, 38-38, 40, 47-48, 78, 67, 82).
Zhu does not explicitly discloses sending, by the first media device, the whole entitlement to a service provider along with a request to view the content item over the second communication interface; receiving, by the first media device, in response to sending the whole entitlement along with the request to view the content item, the key to decrypt the content item over the second communication interface.  Hartung discloses sending the whole entitlement to a service provider along with a request to view the content item over the second communication interface (Fig. 4; Pars. 30, 118-119); receiving, in response to sending the whole entitlement along with the request to view the content item, the key to decrypt the content item over the second communication interface (Figs. 3; Pars. 20, 24, 100, 104, 113, 107, 124).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the request received to play a content by a content player at the user device of the content received with decryption key (Fig. 6; Pars. 47, 56, 67) of Zhu in view of sending the whole entitlement to a service provider along with a request to view Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Zhu nor Hartung explicitly discloses wherein combining the plurality of fractional entitlements into the whole entitlement comprises determining, before combing the plurality of fractional entitlements into the whole entitlement, that the plurality of second user devices are in a proximity of at least one of the following: the first media player device associated with the first user device and the first user device.  Van Rijnsoever discloses wherein combining the plurality of fractional entitlements into the whole entitlement comprises determining, before combing the plurality of fractional entitlements into the whole entitlement, that the plurality of second user devices are in a proximity of at least one of the following: the first media player device associated with the first user device and the first user device (Abstract, Figs. 1-3a-c, 5; Pars. 15-16, 34, 41, 46, 51-57, 61-62).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the combined partial license (formal-license) of the list of license authorities that identifies which nodes of the network are configured as license authorities capable of Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 3, Zhu, Hartung in view of Van Rijnsoever discloses all the limitations as described above.  Additionally, Zhu discloses wherein receiving the plurality of fractional entitlements over the first communication interface comprises receiving the plurality of fractional entitlements over communication interface disposed in the first user device which is in communication with another communication interface disposed in each of the plurality of second user devices (Figs. 3-4, 6-8; Pars. 5, 47-50, 66, 71, 74-77, 83).
Zhu does not explicitly discloses a short range communication interface.  Hartung discloses short range communication interface (Figs. 1-5b; Pars. 47, 69, 82-83, 100, 106, 108-109, 115-121).  Therefore, it would have been obvious for a person of ordinary skill in the art to simply substitute the network (Fig. 1; Pars. 24-31) of Zhu in view of short range communication interface (Figs. 1-5b; Pars. 47, 69, 82-83, 100, 106, 108-109, 115-121) of Hartung in order to validate the combined license for the requested content (Zhu, Par. 67) and to authorize the right to use a requested consumable content (Hartung, Par. 118).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 4, Zhu, Hartung in view of Van Rijnsoever discloses all the limitations as described above.  Additionally, Zhu discloses wherein decrypting the content item comprises:
receiving, in response to request to view the content item, the content item (Figs. 4, 7, 8; Pars. 34, 40, 46-50, 66, 74-77, 83); and
decrypting the received content item with the key (Figs. 2-3; Pars. 9, 32, 35, 43, 56-57).
Zhu does not explicitly discloses sending the whole entitlement along with the request to view the content item.  Hartung discloses sending the whole entitlement along with the request to view the content item (Fig. 4; Pars. 30, 118-119).  Therefore, it would have been obvious for a person of ordinary skill in the art to simply substitute the request received to play a content by a content player (Fig. 6; Par. 67) of Zhu in view of sending the whole entitlement along with the request to view the content item (Fig. 4; Pars. 30, 118-119) of Hartung in order to validate the Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 7, Zhu, Hartung in view of Van Rijnsoever discloses all the limitations as described above.  Additionally, Van Rijnsoever discloses storing the plurality of received fractional entitlements in a fractional entitlement store implemented on the first user device (Figs. 2-4; Pars. 42-45, 58-59).
With respect to claims 8 and 22, Zhu, Hartung in view of Van Rijnsoever discloses all the limitations as described above.  Additionally, Van Rijnsoever discloses wherein storing the plurality of fractional entitlements in the fractional entitlement store comprises storing the plurality of fractional entitlements implemented in short term memory (Figs. 2-4; Pars. 42-45, 58-59).
With respect to claims 9 and 23, Zhu, Hartung in view of Van Rijnsoever discloses all the limitations as described above.  Additionally, Van Rijnsoever discloses wherein displaying the content item comprises displaying the content item as long as the first user device is able to communicate over the first communication interface with the plurality of second user devices (Figs. 2-5; Pars. 10-13, 34, 38, 42-43, 61-62).
With respect to claim 10, Zhu, Hartung in view of Van Rijnsoever discloses all the limitations as described above.  Additionally, Van Rijnsoever discloses wherein displaying the content item comprises displaying the content item for a pre-defined amount of time after at least 
With respect to claim 11, Zhu, Hartung in view of Van Rijnsoever discloses all the limitations as described above.  Additionally, Zhu discloses wherein combining the plurality of fractional entitlements into the whole entitlement comprises additively combining at least two of the plurality of fractional entitlements (Figs. 4-9; Pars. 6, 8, 9, 32, 44-45, 50, 53, 56, 67, 74, 77, 81-83).
With respect to claim 12, Zhu, Hartung in view of Van Rijnsoever discloses all the limitations as described above.  Additionally, Zhu discloses wherein combining the plurality of fractional entitlements into the whole entitlement comprises non-linearly combining at least two of the plurality of fractional entitlements (Figs. 4-7; Pars. 6, 8, 9, 32, 44-45, 50, 53, 56, 67, 74, 77, 81-83).
With respect to claim 13, Zhu, Hartung in view of Van Rijnsoever discloses all the limitations as described above.  Additionally, Zhu discloses wherein receiving the plurality of fractional entitlements from the plurality of second user devices comprises receiving at least some of the plurality of fractional entitlements from at least one of the plurality of ERAs over a long range network (Figs. 4, 7, 8; Pars. 4, 25-31, 47-50, 66, 74-77, 83).
With respect to claim 14, Zhu, Hartung in view of Van Rijnsoever discloses all the limitations as described above.  Additionally, Zhu discloses wherein combining the plurality of fractional entitlements to form the whole entitlement comprises combining at least some of the plurality of fractional entitlements the whole entitlement are one of the following:
associated with the content item (Figs. 2-5; Pars. 8-9, 31-35, 40, 43, 46-50, 56-57, 66-67, 74-77, 83); and 
not associated with a particular content item.
With respect to claim 15, Zhu, Hartung in view of Van Rijnsoever discloses all the limitations as described above.  Additionally, Zhu discloses further wherein combining the plurality of fractional entitlements into the whole entitlement comprises combining the plurality of fractional entitlements into the whole entitlement that is associated with an entitlement to services provided in addition to the content item (content sharing/distribution, distribute DRM license services for consumers) (Figs. 4-7; Pars. 6, 8, 9, 22, 25-32, 34, 40, 41, 44-45, 50, 53, 56, 67, 74, 77, 81-83).
With respect to claim 16, Zhu, Hartung in view of Van Rijnsoever discloses all the limitations as described above.  Additionally, Zhu discloses further comprising, prior to combining the plurality of fractional entitlements into the whole entitlement, performing a non-spoofable authentication of at least one of the plurality of second devices that is associated with at least one of the fractional entitlements which is to be combined (Par. 51).
With respect to claim 17, Zhu, Hartung in view of Van Rijnsoever discloses all the limitations as described above.  Additionally, Van Rijnsoever discloses wherein combining the plurality of fractional entitlement into the whole entitlement comprises performing proximity detection on at least one of the following: one of the plurality of ERAs; a DVR; or a remote display (Fig. 5; Pars. 61-62).
With respect to claim 21, Zhu, Hartung in view of Van Rijnsoever discloses all the limitations as described above.  Additionally, Zhu discloses wherein the first network is a network, and wherein the second network is a long distance network (Fig. 2; Pars. 24-32, 40, 46-47, 66).
Zhu does not explicitly discloses a short range network.  Hartung discloses a short range network (Figs. 1-5b; Pars. 47, 69, 82-83, 100, 106, 108-109, 115-121).  Therefore, it would have been obvious for a person of ordinary skill in the art to simply substitute the network (Fig. 1; Pars. 24-31) of Zhu in view of a short range network (Figs. 1-5b; Pars. 47, 69, 82-83, 100, 106, 108-109, 115-121) of Hartung in order to validate the combined license for the requested content (Zhu, Par. 67) and to authorize the right to use a requested consumable content (Hartung, Par. 118).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2005/0080746), Hartung et al. (US 2007/0079381), Van Rijnsoever et al. (US 2009/0077667) in view of Park et al. (US 2016/0006864).
With respect to claim 18, Zhu, Hartung in view of Van Rijnsoever discloses all the limitations as described above.  
Neither Zhu, Hartung nor Van Rijnsoever does not explicitly discloses executing a DLNA (Digital Living Network Alliance) protocol.  Park discloses executing a DLNA (Digital Living Network Alliance) protocol (Par. 64, 73, 155).  Therefore, it would have been obvious for a person of ordinary skill in the art to simply substitute the implementation of the DRM system that are communicatively coupled over a peer-to-peer network to communicate content (Pars. 21, 24-31) of Zhu, Hartung, Van Rijnsoever in view of executing a DLNA (Digital Living Network Alliance) protocol (Par. 64, 73, 155) of Park in order to replicate a packaged content by nodes of Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub US 2011/0093.931 Bjorkengren et al. Sharing content in a group with sharing rights within boundaries definition (Abstract, Figs. 1-5; Pars. 31-54).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687